
	
		II
		110th CONGRESS
		1st Session
		S. 2517
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2007
			Mr. Smith (for himself,
			 Mr. Kerry, and Mr. Coleman) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that the proceeds of qualified mortgage bonds may be used to provide
		  refinancing for subprime loans, to provide a temporary increase in the volume
		  cap for qualified mortgage bonds, and for other purposes.
	
	
		1.Modifications and increased
			 volume cap with respect to qualified mortgage bonds
			(a)Use of
			 qualified mortgage bonds proceeds for subprime refinancing loansSection 143(k) of the Internal Revenue Code
			 of 1986 (relating to other definitions and special rules) is amended by adding
			 at the end the following new paragraph:
				
					(12)Special rules
				for subprime refinancings
						(A)In
				generalIn the case of a residence which was originally financed
				by the mortgagor through a qualified subprime loan, this section shall be
				applied with the following modifications:
							(i)Subsection (i)(1)
				(relating to mortgages must be new mortgages) shall not apply.
							(ii)Subsection
				(a)(2)(D)(i) shall be applied by substituting 12-month period
				for 42-month period each place it appears.
							(iii)Subsection (d)
				(relating to 3-year requirement) shall not apply.
							(iv)Subsection (e)
				(relating to purchase price requirement) shall be applied by using the market
				value of the residence at the time of refinancing in lieu of the acquisition
				cost.
							(B)Qualified
				subprime loan
							(i)In
				generalThe term qualified subprime loan means an
				adjustable rate single-family residential mortgage loan originated after
				December 31, 2001, and before January 1, 2008, that the bond issuer determines
				has characteristics that suggest both a reasonably foreseeable risk of default
				and a reasonable potential to avoid default with the benefit of a lower cost
				refinancing.
							(ii)ConsiderationsIn
				making the determination under clause (i), the bond issuer may consider the
				following characteristics:
								(I)Loan payments
				which are scheduled to increase by more than 10 percent after December 31,
				2007, and before January 1, 2011.
								(II)A loan-to-value
				ratio of 97 percent or greater at the time of the original mortgage loan or at
				the time of the refinancing of such loan after adjustment for any decline in
				the fair market value of the residence.
								(III)A borrower
				whose creditworthiness is relatively low in comparison to a prime borrower,
				based on a lower credit score, such as a Fair Isaac Credit Organization credit
				score at the time of the original subprime loan of less than 660 and the
				absence of an increase in such score by more than 10 percent since the time of
				the original loan.
								(IV)Whether loan
				payments on the original mortgage loan generally have been made in a current,
				timely manner, subject only to isolated late payments.
								(C)TerminationThis
				paragraph shall not apply to any bonds issued after December 31,
				2010.
						.
			(b)Increased
			 volume cap for qualified mortgage bonds
				(1)In
			 generalSubsection (d) of section 146 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(5)Increase and
				set aside for qualified mortgage bonds for 2008
							(A)In
				generalThe State ceiling for calendar year 2008 shall be
				increased by $15,000,000,000.
							(B)Set
				aside
								(i)In
				generalNot less than an amount equal to each State's allocable
				share of the increase in the State ceiling under subparagraph (A) shall be
				allocated solely for the purpose of a qualified mortgage issue which meets the
				requirement clause (ii).
								(ii)RequirementA
				qualified mortgage issue meets the requirement of this clause if such issue
				meets the requirement of section 143(a)(2)(D)(i) (determined by substituting
				12-month period for 42-month period each place it
				appears).
								.
				(2)Carryforward of
			 unused limitationsSubsection (f) of section 146 of such Code is
			 amended by adding at the end the following new paragraph:
					
						(6)Special rules
				for increased volume cap under subsection
				(d)(5)No amount which is
				attributable to the increase under subsection (d)(5) may be used—
							(A)for a
				carryforward purpose other than issuing qualified mortgage bonds, and
							(B)to issue any bond
				after calendar year
				2010.
							.
				(c)Alternative
			 minimum tax
				(1)In
			 generalClause (ii) of section 57(a)(5)(C) of the Internal
			 Revenue Code of 1986 is amended by striking shall not include
			 and all that follows and inserting
					
						shall not
			 include—(I)any qualified
				501(c)(3) bond (as defined in section 145), or
						(II)any qualified
				mortgage bond (as defined in section 143(a)) or qualified veterans' mortgage
				bond (as defined in section 143(b)) issued after December 31, 2007, and before
				January 1,
				2011.
						.
				(2)Conforming
			 amendmentThe heading for section 57(a)(5)(C)(ii) is amended by
			 striking qualified
			 501(c)(3) bonds and
			 inserting certain
			 bonds.
				(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after December 31, 2007.
			
